Citation Nr: 1532085	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-20 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1944 to December 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which continued the disability rating of 40 percent.

In a September 2014 rating decision, the RO increased the rating for bilateral hearing loss from 40 to 50 percent, effective October 22, 2012, the date of the claim for an increased rating.  As that increase did not constitute a full grant of the benefit sought, the Veteran's hearing loss claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2015, the Veteran testified during a hearing via video conference before the undersigned.  A transcript of that hearing is of record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss disability was manifested by no more than level VI hearing impairment in the right ear, and level XI hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 percent for service-connected bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, DC 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in February 2013, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the same letter the Veteran received notice regarding the assignment of a disability rating and effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2013 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in August 2014, and the Board finds this examination to be adequate for rating purposes as the examiner reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Claim for an Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

The Veteran's bilateral hearing loss is rated according to a mechanical application of the rating schedule, using numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings for bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2014).  

The current rating criteria include an alternate method of rating exceptional patterns of hearing.  38 C.F.R. § 4.86 (2014).  That alternative method provides that, when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2014). 

Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate that numeral to the next higher Roman numeral, evaluating each ear separately.  38 C.F.R. § 4.86(b) (2014).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation, I through XI, for hearing impairment based only on the puretone threshold average.  38 C.F.R. § 4.85(c) (2014).  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, the existence of inconsistent speech discrimination scores, or other reasons, or when indicated under the provisions of 38 C.F.R. § 4.86 (2014).

The Veteran contends that his hearing loss is more severe than currently rated.  He reports that his hearing disability causes functional impairment to the extent that he has difficulty understanding voices and sounds.  At the June 2015 Board hearing, the Veteran stated that he has a hard time hearing the television and that when he takes out his hearing aids at night it is very difficult for him to hear anything at all.  

An August 2014 VA audiological examination showed puretone thresholds for the left ear of 95, 105, 95, and 100 decibels at 1000, 2000, 3000, and 4000 Hertz.  Left ear speech discrimination was 26.  The average puretone threshold was 99.  From Table VI of 38 C.F.R. §4.85, Roman numeral XI is derived for the left ear.  The left ear is considered the poorer ear for 38 C.F.R. § 4.85, Table VII.  Puretone thresholds for the right ear were 65, 70, 80, and 80 decibels at 1000, 2000, 3000, and 4000 Hertz.  Right ear speech discrimination was 74.  The average puretone threshold was 74.  From Table VI of 38 C.F.R. § 4.85, Roman numeral VI is determined for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  A 50 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row VI, the better ear, with column XI, the poorer ear.  The examiner noted the functional impact as affecting all aspects of the Veteran's daily life.  The Board has alternatively considered 38 C.F.R. § 4.86(a); however, applying the Veteran's threshold averages to Table Via would not result in a rating in excess of 50 percent.

The Board finds that the service-connected bilateral hearing loss disability met the criteria for a 50 percent rating but not higher, for the entire period on appeal.  Based on the evidence of record, the rating criteria in excess of 50 percent have not been met or more nearly approximated at any time period on appeal.  

The Board acknowledges the Veteran's credible testimony regarding the various ways that his life is impacted by his hearing disability.  However, the rating criteria contemplate that impact.  Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 50 percent for the Veteran's service-connected hearing loss disability.  

Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted based on the ratings assigned for the Veteran's service-connected disability, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected hearing loss disability are adequate in this case.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for those higher ratings.  The evidence also does not show frequent hospitalizations or marked interference with employment associated with any of his service-connected disorders that is beyond that anticipated by the assigned ratings.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

The Veteran has also not claimed that he is unemployable as a result of this service-connected disability.  Therefore, the Board finds that an implied included claim for a total disability rating based on individual unemployability has not been raised on the current record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A schedular evaluation in excess of 50 percent for bilateral hearing loss is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


